Citation Nr: 1118127	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left foot disability.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran had active service from May 1992 to January 1993.
      
The Veteran's claim comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefit sought on appeal.  

In a June 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Order, the Court vacated the June 2009 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).


REMAND

A preliminary review of the record following its return to the Board from the Court discloses a need for development prior to further appellate review.  More specifically, additional development is required in order to comply with the directives of the June 2010 Joint Motion.  Specifically, the Court determined that a February 2009 VA examination, upon which the Board relied in its June 2009 decision, is inadequate because the examiner failed to include a rationale for the negative nexus opinion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Court rejected as a rationale the examiner's statements that he had reviewed the claims file and x-rays, examined the Veteran, and based his opinion on objective information rather than speculation.  The Court indicated that these statements merely describe the examiner's actions in producing the report, and do not constitute an adequate explanation for the medical conclusion rendered.  As such, a new examination containing an adequate rationale must be obtained.

Also, applicable VA regulations require that pertinent evidence submitted by the appellant be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.  Since the last SSOC, new medical evidence has been received.  In April 2011 the Veteran submitted a request for the Board to remand the matter back to the RO for initial consideration of the new evidence.  Accordingly, a remand is required.  See 38 C.F.R. §§ 19.37(b), 20.1304(c). 

Last, in an April 2011 letter from the Veteran's attorney and in an August 2010 VA Form 21-4142, the Veteran stated that he has received recent treatment for the claim on appeal at the VA Medical Centers in Martinsburg, West Virginia, and Perry Point, Maryland.  Records from these, and any other facilities from which the Veteran has recently received treatment, must be obtained.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all records from the VAMC facility in Martinsburg, West Virginia, and Perry Point, Maryland.  Also obtain and associate with the claims file all treatment records dated since December 2010 from the Wilmington VAMC, dated since July 2007 from the Washington VAMC, and dated since September 2001 from the Durham VAMC.  Ask the Veteran if he has received treatment from any other VA facility and obtain and associate with the claims file any such records.  

2.  The RO/AMC should ask the Veteran to identify all sources of private treatment or evaluation he has received for his right knee and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran.  

3.  Afford the Veteran an examination of his right knee to ascertain the nature and etiology of any disorders that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether the Veteran entered his period of service with any preexisting right knee disorder.  If so, the examiner is requested to indicate whether the preexisting disorder increased in severity during that service, and if it did, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.  If the Veteran did not enter service with a preexisting right knee disorder, the examiner is requested to offer an opinion as to whether any currently diagnosed right knee disorder is in any way causally or etiologically related to the symptomatology shown in the service medical records. The examiner should also render an opinion as to whether the Veteran's service connected left foot disability caused or chronically worsened the current right knee disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




